Order entered February 13, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01129-CV

    ALAN TARRANT, KRISTI TARRANT AND BETHANY KENDRICK, Appellants

                                              V.

 BAYLOR SCOTT & WHITE MEDICAL CENTER-FRISCO, STEPHEN COURTNEY,
  M.D., EMINENT SPINE, LLC, AND MONITORING CONCEPTS MANAGEMENT,
                              LLC, Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-12792

                                          ORDER
       Before the Court is appellants’ unopposed motion to exceed word-count limit for brief.

We GRANT the motion and ORDER the brief received by the Court February 11, 2019 filed as

of the date of this order. We caution appellants that the aggregate of all their briefs may not

exceed 27,000 words. See TEX. R. APP. P. 9.4(i)(2)(B).


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE